DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haberkorn et al. (US 2018/0080611 A1).
Regarding claim 1, Haberkorn et al. teach a light bulb apparatus (see at least figures 1-10), comprising:
a central column (base 3, see at least figures 1 and 10), wherein the central column is made of glass material (see paragraph [0052] where material is disclosed), the central column has a top part, a tubular part and a trumpet part, the top part and the trumpet part are located at two opposite ends of the tubular part (see structure of base 3 in at least figures 1 and 10);
a first metal strip (see at least figures 1-10) having a first inner portion embedded in the top part of the central column (see at least figures 1-10) and having a first bracket part exposed outside the top part of the central column and bent as a first half bottom bracket (see at least figures 1-10);

a second metal strip having a second inner portion embedded in the top part of the central column and having a second bracket part exposed outside the top part of the central column and bent as a second half bottom bracket, wherein the first half bottom bracket and the second half bottom bracket form a bottom bracket having a geometric ring (see at least figures 1-10);
multiple elongated filaments (12; see at least figures 1 and 10) with bottom ends fixed to the bottom bracket, wherein each elongated filament (12; see at least figures 1 and 10) has a substrate mounted with multiple LED chips (see  paragraph [0025] where LEDs are disclosed) covered by a fluorescent layer (see paragraph [0021]); and
a bulb shell (1) with a bottom edge fixed to the trumpet part (see base 3) forming a container space enclosing the bottom bracket and the multiple elongated filaments (see at least figure 4).
Regarding claim 4, Haberkorn et al. teach the light bulb apparatus of claim 1, wherein there is central bar extended from the central column upwardly to limit a movement of a top bracket (see at least figures 1 and 5), the top bracket (14) is used for fixing top ends of the multiple elongated filaments (12; see at least figure 1 and 5)
Regarding claim 5,  Haberkorn et al. teach the light bulb apparatus of claim 4, wherein the top bracket has the same external shape as the geometrical ring (see shape of top bracket in at least figures 1 and 5).
Regarding claim 6, Haberkorn et al. teach the light bulb apparatus of claim 5, wherein the top bracket (14; see at least figure 5) has an inner ring and an outer ring, the top ends of the multiple elongated filaments (12; see at least figures 1-10) are fixed 
Regarding claim 7, Haberkorn et al. teach the light bulb apparatus of claim 6, wherein the inner ring has a gap distance to the central bar (see at least figure 1 where ring has a distance from central bar).
Regarding claim 8, Haberkorn et al. teach the light bulb apparatus of claim 6, wherein the top bracket (14; see at least figure 1-10) has an extension bar from the outer ring to the inner ring (see at least figure 1-10).
Regarding claim 9, Haberkorn et al. teach the light bulb apparatus of claim 8, wherein an end of the extension bar is bent to form the inner ring (see paragraph [0062] and at least figure 6).
Regarding claim 10, Haberkorn et al. teach the light bulb apparatus of claim 5, wherein the top bracket (14; see at least figure 1-10) has multiple attaching pads for fixing the top ends of the multiple elongated filaments (12; see at least figures 1-10).
Regarding claim 11, Haberkorn et al. teach the light bulb apparatus of claim 5, wherein the top bracket (14; see at least figures 1-10) has multiple attaching grooves for fixing the top ends of the multiple elongated filaments (12; see at least figures 1-10).
Regarding claim 12, Haberkorn et al. teach the light bulb apparatus of claim 4, wherein the central bar (see at least figures 1-10) is partially embedded within the top part of the central column between the first metal strip and the second metal strip (see at least figures 1-10).
Regarding claim 13, Haberkorn et al. teach the light bulb apparatus of claim 4, wherein the top bracket (14; see at least figure 5 and 10)  is fixed to the top ends of the 
Regarding claim 14, Haberkorn et al. teach the light bulb apparatus of claim 13, wherein the central bar is a tube (see at least figure 10 where central bar is a tube) for inserting a power wire electrically connecting to the multiple elongated filaments (12; see at least figures 5 and 10).
Regarding claim 15,  Haberkorn et al. teach the light bulb apparatus of claim 1, wherein the first half bottom bracket has a first semi-circle shape (see at least figure 5), the second half bottom bracket has a second semi-circle shape (see at least figure 5), the first semi-circle shape and the second semi-circle shape forms a circle shape (see at least figure 5 where bracket 15 has a first half semi-circle and a second half semi-circle which together form a circle shape).
Regarding claim 17, Haberkorn et al. teach the light bulb apparatus of claim 1, wherein each elongated filament (12; see at least figures 1-10) has two electrodes (13; see at least figure 1-10) on the top end of the elongated filament (12; see at least figures 1-10), the two electrodes are used for connecting to another elongated filament or to a power source (paragraph [0028]).
Regarding claim 18, Haberkorn et al. teach the light bulb apparatus of claim 17, wherein the top bracket (14; see at least figures 1-10) has a conductive path for electrically connecting the electrodes of the multiple elongated filaments (see paragraphs [0028] and [0063]).
Regarding claim 19, Haberkorn et al. teach the light bulb apparatus of claim 1, wherein the first metal strip and the second metal strip respectively have two sub-wires (see 9 and 10 in at least figure 5) for connecting to positive and negative ends of a power source (see paragraph [0028]).
Regarding claim 20, Haberkorn et al. teach the light bulb apparatus of claim 19, wherein multiple gap terminals (16; see at least figure 5are used for separating the two sub-wires and for electrically connecting the bottom ends of the elongated filaments to the two sub-wires (see at least figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Haberkorn et al. (US 2018/0080611 A1) in view of Dutta et al. (US 10,928,012 B2).
Regarding claim 2, Haberkorn et al. teach the light bulb apparatus of claim 1, but do not explicitly teach wherein the first metal strip and the second metal strips are nickel wires. Dutta et al. teach a light bulb apparatus having a lead wires 76, 77 composed of nickel plated steel (see column 9, lines 36-42).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the light bulb apparatus of Haberkorn et al. to include nickel wires as taught by Dutta et al. as an alternative material for electrical 
Regarding claim 3, Haberkorn et al. modified by Dutta et al. teach the light bulb apparatus of claim 2, and Dutta et al. further teach nickel material but do not explicitly teach wherein the nickel wire has a width larger than 0.8 mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the light bulb apparatus of Haverkorn et al. modified by Dutta et al. to include nickel wire having a width larger than 0.8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haberkorn et al. (US 2018/0080611 A1).
Regarding claim 16, Haberkorn et al. teach the light bulb apparatus of claim 1, but do not explicitly teach wherein the first half bottom bracket and the second half bottom bracket form a polygonal shape. One of ordinary skill in the art would have been led to the recited polygonal shape of the first half bottom bracket and the second half bottom bracket through routine experimentation and optimization.   Applicant has not disclosed that the shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another shape.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.M.A/           Examiner, Art Unit 2875


/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875